Citation Nr: 0637478	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-26 427	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a knee condition.

5.  Entitlement to service connection for a respiratory 
condition, characterized as asbestosis.

6.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased initial evaluation for Post 
Traumatic Stress Disorder (PTSD), currently evaluated as 10 
percent disabling.

8.  Entitlement to a total disability rating based upon 
individual unemployability.

9.  Whether there was clear and unmistakable error in an 
October 1983 rating decision which did not assign separate 
evaluations for the residuals of shell fragment wounds to the 
scalp, chest, face, right leg, left leg and right shoulder.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 until 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an increased evaluation for 
headaches and PTSD; and the issues of entitlement to service 
connection for a knee condition, a heart condition, a 
respiratory disorder characterized as asbestosis; and 
entitlement to a total disability rating based upon 
individual unemployability are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not manifested 
during service and is not causally or etiologically related 
to service.  

2.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.

3.  The veteran did not appeal an October 1983 granted 
service connection for residuals of shell fragment wounds to 
the left leg, right leg, right shoulder, chest, face and head 
and assigned a combined noncompensable disability rating.
 
4.  The record does not establish that any of the facts known 
in October 1983 were not before the RO, or that the RO 
incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for error.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2006).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

3.  The October 1983 rating decision that did not assign 
separate evaluations for residuals of shell fragment wounds 
to the right leg, left leg, right shoulder, head, chest and 
face was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a)(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in June 2003, April 2006, June 2006 and August 
2006. 

The June 2003 letter informed the veteran the RO was 
developing his appeals for service connection for PTSD, 
hearing loss, tinnitus, a heart condition and residuals of 
smoking.  The RO requested medical evidence illustrating the 
tinnitus and hearing loss was caused or incurred in service.  
The RO requested the names and locations of any VA or 
military facility where the veteran received treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records.  The RO advised the 
veteran of the information associated with the claims file 
and indicated VA was responsible for obtaining VA examination 
reports and VA treatment reports.  The letter also explained 
VA would make reasonable efforts to obtain private records.   

The April 2006 letter indicated the RO needed additional 
information from the veteran.  The RO inquired whether the 
veteran recently received treatment at a VA facility and 
requested the veteran provide the dates and location of any 
treatment received.  The RO informed the veteran that 
evidence illustrating the hearing loss and tinnitus had 
existed from service until the present time was needed.  The 
RO advised the veteran that this evidence could be in the 
form of lay statements, medical records, statements from 
service medical personnel, employment records, pharmacy 
prescription records, or insurance reports.  Medical 
authorizations were enclosed so VA could assist in obtaining 
private medical records.  The RO informed the veteran of the 
information associated with the claims file and reminded the 
veteran that VA's responsibilities with respect to the claim.  
The elements of service connection and the elements of a 
clear and unmistakable evidence (CUE) claim were enclosed.  
The April 2006 letter also provided information on how the RO 
determines disability ratings and effective dates.

The August 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
veteran could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The veteran was informed he could submit evidence 
such as the dates treatment began, service medical records 
and reports of treatment of the condition while the veteran 
was in training or in the Guard or Reserve to assist the RO 
in determining a proper effective date.  Although a June 2006 
Statement of the Case provided such information as well, it 
and the August 2006 letter complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
VA provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if the claim 
for service connection is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, and VA medical 
records are associated with the claims file.  The Board notes 
the veteran's Social Security file has not yet been obtained 
and as such has remanded several of the veteran's claims.  
However, with respect to the claims for service connection 
for bilateral sensorineural hearing loss and tinnitus, the 
Social Security Administration Decision did not find that 
hearing loss or tinnitus were relevant impairments and as 
such the absence of the file is not prejudicial.  As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal for the claims of service connection 
for hearing loss and tinnitus has been obtained and the case 
is ready for appellate review.

Although the veteran was provided with the elements of a CUE 
claim in the April 2006 letter the Board notes that this 
claim is a legal challenge to a prior RO decision and does 
not involve acquiring or submitting any additional evidence 
since any clear and unmistakable error must have been based 
on the record and law that existed at the time of that 
decision. Russell v. Principi, 3 Vet. App. 310 (1992).  In 
such situations, the Court has held that VA's duty to notify 
and duty to assist are not applicable to clear and 
unmistakable error (CUE) claims. Livesay v. Principi, 15 Vet. 
App. 165 (2002)(en banc).

The law provides that pursuant to the duty to assist, 
claimants for VA benefits are to be afforded appropriate VA 
medical examinations to ascertain if the subject disorders 
may be related to some incident of military service incident.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

The record indicates that through his counsel, the veteran 
has repeatedly failed to report for scheduled VA 
examinations.  In letters dated in June 2001, February 2002, 
August 2003 and February 2005, the veteran through counsel 
raised objections to the scheduling of VA examinations and 
argued that the evidence of record, as proffered by the 
veteran, was sufficient to evaluate the claims without the 
need for a VA medical examination; or that prior to the 
conduct of the VA examinations, the evidence submitted by the 
veteran should first be reviewed to determine its 
sufficiency.

Both of the veteran's contentions are without merit.  First, 
it is now well-settled that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it, and the claimant must 
cooperate with VA's efforts in developing the facts and 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Olson v. Principi, 3 Vet. 
App. 480 (1992).  Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Indeed, under the law, 
a claimant for VA benefits has the statutorily mandated 
responsibility to present and support the claim.  38 U.S.C.A. 
§  5107(a).  Thus, it has been and remains the veteran's 
responsibility to cooperate with VA's effort to develop his 
application by reporting for VA medical examinations.  

Further, there is no obligation on the part of the Board to 
review the RO's determinations as to the adequacy of medical 
evidence.  In effect, the veteran through his representative 
is arguing that VA should afford him a pre-decisional 
analysis.  However, there is no basis in the law for such a 
review, and the duty to notify addresses evidence gathering, 
not the analysis of already gathered evidence.  Locklear v. 
Nicholson, No. 04-743 (U.S. Vet. App.  2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

As will be set forth below, the law provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Thus, the 
claim as to hearing loss and tinnitus will be reviewed.  38 
C.F.R. § 3.655.






Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).




Bilateral Sensorineural Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

The veteran has not demonstrated the presence of a current 
hearing loss disability as defined by 38 C.F.R. § 3.385.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As alluded to above, the RO scheduled a VA audiological 
examination in June 2001 to provide the necessary 
audiological findings from which to determine whether a 
hearing loss disability as defined by 38 C.F.R. § 3.385 was 
present.  The veteran, through his representative, argued in 
June 2001 that he submitted sufficient medical evidence to 
decide the claim and requested the RO decide the claim on the 
evidence of record.  The RO responded in June 2001 indicating 
the examination was needed to complete evidence required to 
evaluate the disabilities.  The RO wrote the veteran in 
December 2001 and explained VA examinations were scheduled 
when the evidence submitted was not entirely sufficient for 
evaluation.  The RO explained that should the veteran decide 
to not have a VA examination the claim would be determined 
based upon the evidence of record which may not include 
evidence necessary to clarify issues that were covered or not 
covered by the private medical records.  Subsequently, the RO 
scheduled the veteran for an audiological VA examination in 
June 2003.  The veteran reiterated his argument that a VA 
examination was arbitrary and capricious and the claim should 
be determined based upon the evidence of record.

Under the laws and regulations, the veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327. 
Failure to report to an examination without good cause has 
consequences including deciding the claim based upon the 
evidence in record and in some cases denying the claim. 
38 C.F.R. § 3.655. Good cause includes, but is not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member. 38 C.F.R. § 3.655(a).  

Because the veteran did not report to the examinations and 
has not demonstrated good cause for his failure to report to 
the examinations, the Board must decide the claim on the 
evidence of record. 38 C.F.R. §§ 3.326, 3.655.  The veteran's 
entrance examination dated in January 1964 reflected hearing 
within normal limits.  The separation examination dated in 
January 1968 reflected hearing of 15/15 on the whispered 
voice test in the left ear but did not provide findings for 
the right ear.  The separation examination also did not 
provide auditory threshold findings in any frequency.  The 
separation examination, while competent because it was 
performed by a medical professional, is not probative for VA 
purposes because the examiner failed to test all of the 
frequencies and did not perform a controlled speech 
discrimination test.  As such, these findings can not be used 
to evaluate the presence of a hearing loss disability 
consistent with 38 C.F.R. § 3.385.  

The veteran underwent a VA examination in August 1983 to 
assess the presence and severity of any disabilities.  The 
examiner noted there was no evidence of hearing loss.  
Private medical records dated in December 2000 report the 
presence of moderately severe hearing loss which "could" be 
related to blast-type injuries or the head trauma received 
during the military.  However, the audiometric results 
documenting the hearing loss are not associated in the claims 
file.  In fact, there is no competent medical evidence of 
record which indicated the veteran's hearing acuity in each 
of the auditory thresholds or provided speech recognition 
scores specified in 38 C.F.R. § 3.385.  

Although VA is required to evaluate such evidence, the 
veteran without good cause has refused to submit to a VA 
audiological examination to obtain such evidence and the 
records as he has proffered are not probative for VA 
purposes.   Cf. Lendenman v. Principi, 3 Vet. App. 345 (1992) 
(Providing for mechanical application of rating schedule in 
evaluating hearing disorders).

Nor is there any evidence of continuity of symptomatology 
warranting a grant of service connection.  The first notation 
of hearing loss is the December 2000 private medical record 
(i.e. approximately 32 years after the veteran's separation 
from service).  This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The gap 
in evidence also illustrates that the hearing loss disability 
was not manifested to a compensable degree within one year of 
the veteran's separation from service.  Therefore, service 
connection based upon 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309 is not warranted.

The preponderance of the evidence indicates there is no 
current disability that may be linked to military service 
under VA's applicable laws.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has a current disability as reflected in the 
December 2000 letter from a private physician.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

The veteran's Form DD 214 reflects he received the Purple 
Heart and as such, the veteran is found to have engaged in 
combat with the enemy during service.  See VAOPGCPREC 12-99 
(Oct. 18, 1999).  As such, his description of exposure to 
noise from artillery fire and an explosion during active 
service is sufficient to constitute the inservice incurrence.  
38 U.S.C.A. § 1154(b).  

The final element is competent medical evidence of a nexus 
between the current tinnitus and the exposure to acoustic 
trauma in service.  In this regard, there is a December 2000 
private medical record that reflects the veteran had tinnitus 
along with the hearing loss.  The physician noted the hearing 
loss could be related to blast-type injuries or to head 
trauma that the veteran received while in the military.  The 
physician, however, did not provide a rationale as to why the 
hearing loss and tinnitus were related to the veteran's 
service.  Furthermore, the physician did not state the 
tinnitus was related to service but rather noted that the 
tinnitus could be related to service.  The law has recognized 
in this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

As with the claim for hearing loss, there is also no evidence 
of continuity of symptomatology.  The first indication of 
tinnitus is the December 2000 private medical record (i.e. 
approximately 32 years after the veteran's separation from 
service).  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 
supra.  

As such, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Clear and Unmistakable Error

The veteran alleges that a May 18, 1983 rating decision which 
granted a combined noncompensable evaluation for residuals of 
shell fragment wounds to the legs, right shoulder, scalp, 
chest and face constitutes clear and unmistakable error.  
Specifically, the veteran alleged the residuals of shell 
fragment wounds were to anatomically different regions of the 
body and as such were entitled to separate evaluations for 
each region.  

At the outset, the Board notes there is no May 18, 1983 
rating decision.  There is, however, a September 1983 
decision which adjudicated the veteran's claim for benefits 
which was received in May 18, 1983.  The veteran received a 
copy of the September 1983 decision by letter dated in 
October 1983, and was also advised of his rights to appeal 
and the procedure for doing so.  

The challenged rating decision granted service connection for 
residuals of shell fragment wounds to the legs, right 
shoulder, scalp, chest and face and provided a combined 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  The Board will therefore examine whether the 
October 1983 decision was clearly and unmistakably erroneous 
in providing a combined noncompensable disability rating for 
shell fragment wounds.  See Canady v. Nicholson, 20 Vet. App. 
393 (2006)(authorizing the Board to read sympathetically 
requests for revision based upon CUE, particularly requests 
made by pro se claimants); Jordan v. Principi, 17 Vet.App. 
261, 270-71 (2003)(indicating appellants may rephrase and 
provide additional argument for the same basic CUE argument). 

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. 38 C.F.R. § 3.105(a). The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision. Russell v. Principi, 3 Vet. App. 310, 314 (1992). 
The mere misinterpretation of facts does not constitute clear 
and unmistakable error. Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). The error must be one which would have 
manifestly changed the outcome at the time it was made. 
Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993). "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993). Lastly, the Court has held that 
the failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error. Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The October 1983 decision was not appealed and is final.  
38 C.F.R. § 20.1103.  Thus, in the absence of clear and 
unmistakable error, the decision will be accepted as correct.  
In the present case, the veteran contends he was entitled to 
separate evaluations for his residuals of shell fragment 
wounds of the right leg, left leg, head, chest, face and 
right shoulder.  The Board construes this as a claim for 
clear and unmistakable error in failing to provide separate 
compensable evaluations for the individual shell fragment 
wounds.  See Canady, supra.

In October 1983, the veteran's residuals of shell fragment 
wounds were evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  At that time, Diagnostic Code 7805 mandated that 
scars be rated upon limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1983).

Concerning the residuals of shell fragment wound to the right 
shoulder, the appropriate Diagnostic Code for limitation of 
function in 1983 was Diagnostic Code 5201.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, a 20 percent evaluation was 
warranted for limitation of arm motion of the major extremity 
at shoulder level.  A 30 percent evaluation was warranted for 
limitation of arm motion of the major extremity when motion 
is limited to midway between the side and shoulder level.  A 
40 percent evaluation was warranted when the limitation of 
motion was 25 degrees from the side.  


Concerning the residuals of shell fragment wounds to the 
legs, the applicable Diagnostic Codes for limitation of 
motion were Diagnostic Code 5260 measuring limitation of 
flexion of the leg or Diagnostic Code 5261 measuring 
limitation of extension of the leg.  Diagnostic Code 5260 
mandated that limitation of flexion of the leg to 60 degrees 
was noncompensable.  Limitation of flexion of the leg to 45 
degrees warranted a 10 percent evaluation; limitation of 
flexion to 30 degrees warranted a 20 percent evaluation; and 
limitation to 15 degrees warranted a 30 percent evaluation.  
Under Diagnostic Code 5261 limitation of extension of the leg 
to 10 degrees warranted a 10 percent evaluation; limitation 
of extension to 15 degrees warranted a 20 percent evaluation; 
limitation of extension to 20 degrees warranted a 30 percent 
evaluation; limitation of extension to 30 degrees warranted a 
40 percent evaluation and limitation of extension to 45 
degrees warranted a 50 percent evaluation.

There are no Diagnostic Codes which delineate disability 
ratings for limitation of motion of the chest, head or face.  
Diagnostic Code 5298 allows for rating evaluations for loss 
of part of the skull and Diagnostic Code 5297 provides for 
evaluations for removal of ribs.  The evidence of record at 
the time of the rating decision, however, did not indicate 
the veteran had loss of the skull or removal of the ribs and 
as such, these Diagnostic Codes are not for application.

Under the laws and regulations set forth above, the Board 
finds that there was no clear and unmistakable error in the 
October 1983 rating decision that did not assign separate 
compensable ratings for the residuals of shell fragment 
wounds.

The evidence that was considered by the rating decision 
consisted of the veteran's service medical records and an 
August 1983 VA examination.  Service medical records did not 
document treatment for multiple shell fragment wounds.  The 
separation examination dated in January 1968 noted no 
abnormalities of the head, face, neck and scalp, lungs and 
chest, or upper extremities or lower extremities, including 
the strength and range of motion of the upper and lower 
extremities.  The separation examination noted several scars 
described as a 3/8" scar on the top right hand, a 1/4" scar 
above the left ankle, a 3/8" scar above the left ankle, a 
3/8" scar left knee and a 1/4" scar below left elbow.  
However, these same scars were also noted on the January 1964 
enlistment examination and are therefore unlikely to be the 
residuals of the shell fragment wounds.

The August 1983 examination indicated the presence of 
multiple injuries from shell fragment wounds to the legs arms 
and head.  The veteran reported the injury occurred in 1965 
and that he was evacuated by helicopter to DaNang where he 
was treated.  The examiner noted the mortar shell caused the 
veteran to have a blast injury to the chest resulting in the 
veteran coughing up blood.  The examiner related a separate 
injury in 1965 wherein the veteran was hit by gunshot and had 
a gunshot wound at the top of his scalp.  The wound did not 
affect the bone but went through the helmet and creased the 
scalp. The veteran reported headaches after this incident and 
indicated he was not evacuated from the field and the 
headaches eventually disappeared.  

Clinical examination in August 1983 found the skin was 
negative.  The examiner described a 2 centimeter scar to the 
left of the veteran's nose on the left cheek that was well 
healed.  The scar was horizontal and nontender.  There was 
also a 2 1/2 inch scar on the vertex of the scalp.  The scar 
was in the sagital plane and appeared well healed and tender.  
Examination of the chest found no tenderness over the chest 
wall.  Examination of the musculoskeletal system revealed a 
25 percent loss of extreme rotary motion of the neck on both 
sides.  Upper extremities and lower extremities moved freely 
through the full range of motion.  There was no sign of 
swelling, tenderness, inra-articular fluid or instability in 
any joint.  The veteran indicated soreness over both shoulder 
muscles.  Neurological examination indicated the veteran was 
well coordinated with no sign of motor or sensory deficit.  
Reflexes were 2+ at triceps, biceps, radial, knee and ankle.  
The babinski test was negative.  The diagnosis included 
shrapnel wounds both legs and right shoulder, shell fragment 
wound left cheek near nose, well healed, non tender and 
measuring 2 centimeters.  Multiple wounds to the legs and 
right shoulder by history.  Scars were minimal.  The 
diagnosis also indicated a chest injury with a normal x-ray 
of the chest, no objective findings and no residuals and a 
head injury and headaches with a scar 2 1/2 inches on the 
vertex scalp, well healed and nontender, with no residuals.

As the January 1968 separation examination and the August 
1983 VA examination failed to describe any limitation of 
motion of the shoulder or legs, a compensable evaluation 
under Diagnostic Codes 5201, 5260 or 5261 was not warranted.  

Other Diagnostic Codes which could have been used to evaluate 
scars in 1983 included Diagnostic Code 7803 which provided 
for a 10 percent evaluation for superficial poorly nourished 
scars with repeated ulceration; and Diagnostic Code 7804 
which allowed for a 10 percent evaluation for superficial 
scars which were tender and painful on objective 
demonstration.  The service medical records and the August 
1983 VA examination fail to demonstrate ulceration of the 
scars and do not indicate the scars were tender or painful.  

In 1983, disfiguring scars to the head, face or neck could 
also be evaluated under Diagnostic Code 7800.  This 
Diagnostic Code allowed for a noncompensable rating for 
slight scars, a 10 percent evaluation for moderate 
disfiguring scars, and a 30 percent evaluation for severe 
scars, especially if it produced a marked and unsightly 
deformity of the eyelids, lips or auricles.  A 50 percent 
evaluation was for assignment when there was a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Concerning the 
scars of the scalp and face, the January 1968 examination did 
not describe the scars.  The August 1983 VA examination noted 
the scars but did not describe them as moderately disfiguring 
and as such a compensable evaluation under Diagnostic Code 
7800 is not warranted.

In effect, the veteran is arguing for the retroactive 
application of the Court's ruling in Esteban v. Brown, 6 Vet. 
App. 259 (1994), where it was held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  6 Vet. App. at 262.  
However, as can be seen from the date of the Esteban 
decision, such was not the applicable law in 1983.  The 
veteran's allegation is not CUE.  Russell, supra.; Simmons v. 
West, 13 Vet. App. 501 (2000).   

Therefore, the Board finds no CUE in the October 1983 rating 
decision.  The veteran's argument is tantamount to his 
disagreement with the manner in which the facts of the record 
were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 
412, 417-418 (1996), Fugo v. Brown, 6 vet App. 40, 43-44 
(1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

The October 1983 rating decision was not clearly and 
unmistakably erroneous in not providing separate rating 
evaluations for residuals of gunshot wounds, and the appeal 
is denied.


REMAND

Concerning the claims for service connection for a knee 
condition, heart condition, and a respiratory disorder 
characterized as asbestosis; and claims for increased 
evaluation for PTSD and headaches, and entitlement to a total 
disability rating based upon individual unemployabiltiy, a 
preliminary review of the record discloses that further 
development is necessary.  The appeals are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

The veteran submitted a February 2003 letter from the Social 
Security Administration reflecting that the veteran was in 
receipt of Social Security Administration Disability 
benefits.  This Social Security Administration decision found 
the veteran was disabled based upon his post cervical fusion, 
left knee tear of the medial meniscus, degenerative joint 
disease, bilateral carpal tunnel syndrome, chronic shoulder 
pain, panic attack, anxiety and migraine headaches.  Records 
that formed the bases of the Social Security Administration's 
decision are not associated with the veteran's claims file.  
VA's duty to assist extends to obtaining records from the 
Social Security Administration. 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(c)(2).  

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has claims pending for service connection, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the veteran's claims.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claims of entitlement to service connection for hypertension 
and coronary artery disease.  

The Board presently expresses no opinion as to the merits of 
the remanded claims.  However, as is noted above, the veteran 
has repeatedly been requested to report for clarifying VA 
medical examinations, but has declined to do so.  

Because the claims presently remanded remain pending, and the 
Social Security Administration's records may cause the RO/AMC 
to ascertain that clarifying VA medical examinations are 
required under VA's duty to assist, the Board takes this 
opportunity to again advise the veteran of the necessity of 
reporting for any scheduled VA medical examinations, and 
otherwise cooperating with the RO/AMC's efforts in the 
development of the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2) and Charles v. Principi, 16 Vet. App. 370 
(2002) (Requiring VA to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  
   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file.  If the RO/AMC is unable to secure 
this file after attempting to obtain it, 
the facility should provide a negative 
response that the records are not 
available under the VCAA, the RO/AMC must 
document whether further efforts to obtain 
these records would be futile.

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the veteran's claims, including 
the conduct of any other appropriate VA 
examinations.  In the event the veteran 
fails to report for any medical or 
psychiatric examinations deemed necessary 
by the RO/AMC, the RO/AMC must fully 
document its efforts to notify the veteran 
of the scheduling of the examination and 
the veteran's response.  

3.  The RO/AMC should readjudicate the 
issues of entitlement to service 
connection for a knee condition, a heart 
condition, a respiratory disorder 
characterized as asbestosis and 
entitlement to increased rating 
evaluations for PTSD and headaches.  After 
this adjudication, the RO/AMC should 
readjudicate the veteran's claim for TDIU 
based upon the ratings assigned for his 
service-connected disabilities.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


